Title: To James Madison from William Hull, 10 December 1805 (Abstract)
From: Hull, William
To: Madison, James


          § From William Hull. 10 December 1805, Washington. “Governor Hull wishes to enquire of the Secretary ⟨of⟩; State, whether he received his letter inclosing a Copy of the proclamation, he was directed to issue, and whether for the reasons stated in his Letter the President, thought it expedient, to authorize the Governor, or any other Officer, to grant permissions to cut such quantities of pine timber as was absolutely necessary, under the peculiar circumstances of the People of Detroit.”
        